12-4440
         Lin v. Holder
                                                                                       BIA
                                                                                  Videla, IJ
                                                                               A094 922 033
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 26th day of August, two thousand fourteen.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                ROSEMARY S. POOLER,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _____________________________________
12
13       YIE LIN,
14                       Petitioner,
15
16                       v.                                     12-4440
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:                Richard Tarzia, Belle Mead, New
24                                      Jersey.
25
26       FOR RESPONDENT:                Stuart F. Delery, Assistant Attorney
27                                      General; Linda S. Wernery, Assistant
28                                      Director; Theodore C. Hirt, Senior
29                                      Litigation Counsel, Office of
30                                      Immigration Litigation, United
31                                      States Department of Justice,
32                                      Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 4   review is DENIED.

 5       Yie Lin, a native and citizen of the People’s Republic

 6   of China, seeks review of an October 11, 2012, decision of

 7   the BIA affirming an April 14, 2011, decision of an

 8   Immigration Judge (“IJ”), denying his application for

 9   asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).     In re Yie Lin, No. A094

11   922 033 (B.I.A. Oct. 11, 2012), aff’g No. A094 922 033

12   (Immig. Ct. N.Y. City Apr. 14, 2011).    We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       Under the circumstances of this case, we review both

16   the IJ’s and the BIA’s opinions “for the sake of

17   completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

18   2008).   The applicable standards of review are well

19   established.     See 8 U.S.C. § 1252(b)(4)(B); see also Yanqin

20   Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

21       Lin asserted eligibility for asylum based on fines

22   imposed for his violation of the family planning policy and


                                     2
 1   his wife’s forced sterilization.   The agency reasonably

 2   rejected Lin’s past persecution claim.   Lin cannot claim

 3   past persecution based on his wife’s forced sterilization.

 4   See Shi Liang Lin v. U.S. Dep’t of Justice, 494 F.3d 296,

 5   309-10 (2d Cir. 2007) (holding that applicant is not

 6   eligible for asylum based on forcible sterilization

 7   undergone by spouse; emotional loss individual may suffer

 8   following spouse’s involuntary sterilization does not

 9   constitute persecution).   The IJ also reasonably concluded

10   that the fines did not rise to the level of persecution

11   because Lin failed to provide any evidence establishing that

12   the fines caused him “severe economic disadvantage.”    Matter

13   of T-Z-, 24 I. & N. Dec. 163, 170-75 (BIA 2007); see also

14   Guan Shan Liao v. U.S. Dep’t. of Justice, 293 F.3d 61, 70

15   (2d Cir. 2002).

16       Contrary to Lin’s argument, the IJ applied the correct

17   standard of review in analyzing his fear of future

18   persecution based on his Falun Gong practice.   Although the

19   BIA did not parse Lin’s argument, remand for consideration

20   of this argument is futile.   The IJ did not, as Lin

21   contends, improperly hold Lin to a higher burden of proof.

22   See Shunfu Li v. Mukasey, 529 F.3d 141, 150 (2d Cir. 2008)


                                   3
 1   (finding that remand is futile when the Court can

 2   confidently “predict that the agency would reach the same

 3   decision absent the errors that were made” (internal

 4   quotation marks and citations omitted)).   Nor did the agency

 5   err in concluding that Lin failed to establish a well-

 6   founded fear of persecution on account of his practice of

 7   Falun Gong.   Given his testimony that he would only practice

 8   Falun Gong within his own home, Lin did not demonstrate

 9   “that authorities in [China] are either aware of his

10   activities or likely to become aware of his activities.”

11   Hongsheng Leng v. Mukasey, 528 F.3d 135, 143 (2d Cir. 2008).

12       Because Lin was unable to show the objective fear of

13   persecution needed to make out an asylum claim, he was also

14   unable to meet the higher standard required to succeed on a

15   claim for withholding of removal and CAT relief.    See Lecaj

16   v. Holder, 616 F.3d 111, 119-20 (2d Cir. 2010)(“Withholding

17   of removal and CAT relief entail a greater likelihood of

18   future persecution than that required for the grant of

19   asylum.”).

20       For the foregoing reasons, the petition for review is

21   DENIED.

22                               FOR THE COURT:
23                               Catherine O’Hagan Wolfe, Clerk
24
25



                                   4